Case 2:20-mc-00170-KSH Document 2-7 Filed 04/06/21 Page 1 of 11 PageID: 40




                       EXHIBIT G
Case 2:20-mc-00170-KSH Document 2-7 Filed 04/06/21 Page 2 of 11 PageID: 41




               7UDQVFULSWRI'LUHFW%XLOGLQJ
                        0RQGD\0DUFK

      .H\EDQN1DWLRQDO$VVRFLDWLRQY'LUHFW%XLOGLQJ3URGXFWV&RUS




                                                                 ZZZWUXVWSRLQWRQH
                                                          ZZZDOGHUVRQUHSRUWLQJFRP
                                                      )25'(32 
                                                         6FKHGXOLQJ#7UXVWSRLQW2QH




                            5HIHUHQFH1XPEHU
Direct Building                                                                3/1/2021
     Case 2:20-mc-00170-KSH Document 2-7 Filed 04/06/21 Page 3 of 11 PageID: 42 Page 1


  1                          UNITED STATES DISTRICT COURT
  2                          DISTRICT OF NEW JERSEY
  3                          CIVIL ACTION NO. 2-20-mc-00170-KSH
  4    - - - - - - - - - - - - - - - - - - - - - - - -
  5    KEYBANK NATIONAL ASSOCIATION,
  6                      Plaintiff,
  7            vs.
  8    DIRECT BUILDING PRODUCTS CORP., and YOEL DEEN,
  9                      Defendants.
 10    - - - - - - - - - - - - - - - - - - - - - - - -
 11

 12                      TRANSCRIPT of the stenographic notes of
 13    the Proposed Remote Videoconferenced deposition of
 14    Direct Building Products Corp. in the above-entitled
 15    matter, as taken by and before LORRAINE B. ABATE, a
 16    Certified Court Reporter and Notary Public of the
 17    State of New Jersey and Registered Professional
 18    Reporter, held on March 1, 2021, commencing at 10:06
 19    a.m., pursuant to Order.
 20

 21

 22

 23

 24

 25

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Direct Building                                                                3/1/2021
     Case 2:20-mc-00170-KSH Document 2-7 Filed 04/06/21 Page 4 of 11 PageID: 43 Page 2


  1    A P P E A R A N C E S:
  2    (ALL APPEARANCES ARE VIA REMOTE VIDEOCONFERENCE
  3    AND/OR TELEPHONE)
  4

  5                      WONG FLEMING, ESQS.
  6                      Attorneys for the Plaintiff
  7                          821 Alexander Road
  8                          Suite 200
  9                          Princeton, New Jersey 08540
 10                      BY:     DANIELLE PIERRE, ESQ.
 11                          (609)951-9520
 12                      dpierre@wongfleming.com
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Direct Building                                                                3/1/2021
     Case 2:20-mc-00170-KSH Document 2-7 Filed 04/06/21 Page 5 of 11 PageID: 44 Page 3


  1                                     I N D E X
  2

  3

  4                                E X H I B I T S
  5    PLAINTIFF'S                                                 PAGE
  6    1       Notice of Deposition                                5
  7    2       E-Mail dated February 19, 2021                      5
  8    3       E-Mail Correspondence                               6
  9

 10            * * * ALL EXHIBITS RECEIVED, MARKED AND
 11    RETURNED ELECTRONICALLY * * *
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                  www.trustpoint.one                      800.FOR.DEPO
                                www.aldersonreporting.com                  (800.367.3376)
Direct Building                                                                3/1/2021
     Case 2:20-mc-00170-KSH Document 2-7 Filed 04/06/21 Page 6 of 11 PageID: 45 Page 4


  1                      MS. PIERRE:        My name is Danielle Pierre,
  2            an associate with Wong Fleming, counsel for
  3            Keybank National Association.
  4                      This was to be a Federal Rule of Civil
  5            Procedure Rule 30(b)(6) and 69 deposition or
  6            debtor's examination of Direct Building Product
  7            Corporation related to a judgment entered in
  8            favor of Keybank in the Southern District of New
  9            York, case No. 20:cv-0059 which was later
 10            domesticated to the District of New Jersey, case
 11            No. 20-mc-00170.
 12                      The deposition was set to begin at 10
 13            a.m.     It is now 10:06 a.m., and the
 14            representative for Direct Building Products
 15            Corp. has not appeared.              In addition, counsel
 16            for the deponent is not here.
 17                      We will go off the record for 15 minutes
 18            to give the deponent and/or his counsel a bit
 19            more time.
 20                      (There was a recess taken.)
 21                      MS. PIERRE:        The time is now 10:22 and
 22            the deponent and his counsel have not appeared.
 23                      During the period that we were off the
 24            record, I sent an e-mail to counsel for Direct
 25            Building reminding him of the deposition start

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Direct Building                                                                3/1/2021
     Case 2:20-mc-00170-KSH Document 2-7 Filed 04/06/21 Page 7 of 11 PageID: 46 Page 5


  1            time and asking whether he will be appearing
  2            with his client.
  3                      Counsel responded to my e-mail
  4            indicating that he thought we had agreed to
  5            reschedule.       That is not the case.
  6                      I'll provide all e-mail correspondence
  7            evidencing our communication as exhibits, and I
  8            would like to mark a few quick exhibits.
  9                      As Plaintiff's Exhibit 1, the notice of
 10            deposition served upon counsel via e-mail and
 11            certified mail to counsel's address to receive
 12            service on behalf of Direct Building Products
 13            Corporation.
 14                      (Plaintiff's Exhibit 1, Notice of
 15            Deposition, marked for identification, as of
 16            this date.)
 17                      MS. PIERRE:        As Plaintiff's Exhibit 2,
 18            e-mail correspondence dated February 19, 2021,
 19            from myself, Danielle Pierre, counsel for
 20            Keybank to counsel for Direct Building, Sheldon
 21            Gopstein, asking him to ensure that his client
 22            appears for today's examination.
 23                      (Plaintiff's Exhibit 2, E-Mail dated
 24            February 19, 2021, marked for identification, as
 25            of this date.)

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Direct Building                                                                3/1/2021
     Case 2:20-mc-00170-KSH Document 2-7 Filed 04/06/21 Page 8 of 11 PageID: 47 Page 6


  1                      MS. PIERRE:        And as Plaintiff's
  2            Exhibit 3, all e-mail correspondence between
  3            myself and counsel for Direct Building relating
  4            to scheduling a date for a deposition of Direct
  5            Building.
  6                      Keybank reserves any and all rights to
  7            notice an examination for another date and time,
  8            to move to compel the deponent to appear for a
  9            deposition, to seek sanctions where appropriate,
 10            including reimbursement for the cost incurred in
 11            setting up today's deposition, and to file any
 12            other such motions where applicable.
 13                      (Plaintiff's Exhibit 3, E-Mail
 14            Correspondence, marked for identification, as of
 15            this date.)
 16                      (Time noted:         10:24 a.m.)
 17

 18

 19

 20

 21

 22

 23

 24

 25

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Direct Building                                                                3/1/2021
     Case 2:20-mc-00170-KSH Document 2-7 Filed 04/06/21 Page 9 of 11 PageID: 48 Page 7


  1                            C E R T I F I C A T E
  2

  3    STATE OF NEW JERSEY            )
  4    COUNTY OF ESSEX                )
  5

  6

  7                      I, LORRAINE B. ABATE, a Certified Court
  8    Reporter of the State of New Jersey, Registered
  9    Professional Reporter and Notary Public, do hereby
 10    certify:
 11                      I reported the proceedings in the
 12    within-entitled matter, and that the within
 13    transcript is a true record of such proceedings.
 14                      I further certify that I am not related
 15    to any of the parties to this action by blood or
 16    marriage, and that I am in no way interested in the
 17    outcome of this matter.
 18                      IN WITNESS WHEREOF, I have hereunto set
 19    my hand this 2nd day of March 2021.
 20

 21

 22    _____________________________________
       ___
         ________________
                        _________
                                ______
                                     _______
 23    LORRAINE B. ABATE, CCR, RPR
 24

 25

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Direct Building                                                                3/1/2021
    Case 2:20-mc-00170-KSH Document 2-7 Filed 04/06/21 Page 10 of 11 PageID: 49 Page 1

   WORD INDEX          asking 5:1, 21          dpierre@wongflemi      7:7, 23                 RECEIVED 3:10
                       associate 4:2           ng.com 2:12                                    recess 4:20
 <0>                   ASSOCIATION                                    <M>                     record 4:17, 24
 08540 2:9              1:5 4:3                <E>                    mail 5:11                7:13
                       Attorneys 2:6           ELECTRONICALL          March 1:18 7:19         Registered 1:17
 <1>                                           Y 3:11                 mark 5:8                 7:8
 1 1:18 3:6 5:9, 14    <B>                     E-Mail 3:7, 8 4:24     MARKED 3:10             reimbursement
 10 4:12               behalf 5:12              5:3, 6, 10, 18, 23     5:15, 24 6:14           6:10
 10:06 1:18 4:13       bit 4:18                 6:2, 13               marriage 7:16           related 4:7 7:14
 10:22 4:21            blood 7:15              ensure 5:21            matter 1:15 7:12,       relating 6:3
 10:24 6:16            BUILDING 1:8, 14        entered 4:7            17                      reminding 4:25
 15 4:17               4:6, 14, 25 5:12, 20    ESQ 2:10               minutes 4:17            Remote 1:13 2:2
 19 3:7 5:18, 24       6:3, 5                  ESQS 2:5               motions 6:12            reported 7:11
                                               ESSEX 7:4              move 6:8                Reporter 1:16, 18
 <2>                   <C>                     evidencing 5:7                                  7:8, 9
 2 3:7 5:17, 23        case 4:9, 10 5:5        examination 4:6        <N>                     representative 4:14
 20:cv-0059 4:9        CCR 7:23                 5:22 6:7              name 4:1                reschedule 5:5
 200 2:8               Certified 1:16          Exhibit 5:9, 14, 17,   NATIONAL 1:5            reserves 6:6
 2021 1:18 3:7          5:11 7:7               23 6:2, 13             4:3                     responded 5:3
  5:18, 24 7:19        certify 7:10, 14        EXHIBITS 3:10          NEW 1:2, 17 2:9         RETURNED 3:11
 20-mc-00170 4:11      CIVIL 1:3 4:4            5:7, 8                4:8, 10 7:3, 8          rights 6:6
 2-20-mc-00170-        client 5:2, 21                                 Notary 1:16 7:9         Road 2:7
 KSH 1:3               commencing 1:18         <F>                    noted 6:16              RPR 7:23
 2nd 7:19              communication 5:7       favor 4:8              notes 1:12              Rule 4:4, 5
                       compel 6:8              February 3:7           Notice 3:6 5:9, 14
 <3>                   CORP 1:8, 14             5:18, 24              6:7                     <S>
 3 3:8 6:2, 13          4:15                   Federal 4:4                                    sanctions 6:9
 30(b)(6 4:5           Corporation 4:7         file 6:11              <O>                     scheduling 6:4
                        5:13                   FLEMING 2:5 4:2        Order 1:19              seek 6:9
 <5>                   Correspondence          further 7:14           outcome 7:17            sent 4:24
 5 3:6, 7               3:8 5:6, 18 6:2, 14                                                   served 5:10
                       cost 6:10               <G>                    <P>                     service 5:12
 <6>                   counsel 4:2, 15, 18,    give 4:18              PAGE 3:5                set 4:12 7:18
 6 3:8                 22, 24 5:3, 10, 19,     go 4:17                parties 7:15            setting 6:11
 609)951-9520 2:11     20 6:3                  Gopstein 5:21          period 4:23             Sheldon 5:20
 69 4:5                counsel's 5:11                                 PIERRE 2:10 4:1,        Southern 4:8
                       COUNTY 7:4              <H>                    21 5:17, 19 6:1         start 4:25
 <8>                   COURT 1:1, 16           hand 7:19              Plaintiff 1:6 2:6       State 1:17 7:3, 8
 821 2:7                7:7                    held 1:18              PLAINTIFF'S 3:5         STATES 1:1
                                               hereunto 7:18           5:9, 14, 17, 23 6:1,   stenographic 1:12
 <A>                   <D>                                            13                      Suite 2:8
 a.m 1:19 4:13         DANIELLE 2:10           <I>                    Princeton 2:9
  6:16                  4:1 5:19               identification 5:15,   Procedure 4:5           <T>
 ABATE 1:15 7:7,       date 5:16, 25 6:4,      24 6:14                proceedings 7:11,       taken 1:15 4:20
 23                    7, 15                   including 6:10         13                      TELEPHONE 2:3
 above-entitled 1:14   dated 3:7 5:18, 23      incurred 6:10          Product 4:6             thought 5:4
 ACTION 1:3 7:15       day 7:19                indicating 5:4         PRODUCTS 1:8,           time 4:19, 21 5:1
 addition 4:15         debtor's 4:6            interested 7:16        14 4:14 5:12             6:7, 16
 address 5:11          DEEN 1:8                                       Professional 1:17       today's 5:22 6:11
 agreed 5:4            Defendants 1:9          <J>                     7:9                    TRANSCRIPT
 Alexander 2:7         deponent 4:16, 18,      JERSEY 1:2, 17         Proposed 1:13            1:12 7:13
 AND/OR 2:3 4:18       22 6:8                   2:9 4:10 7:3, 8       provide 5:6             true 7:13
 appear 6:8            deposition 1:13         judgment 4:7           Public 1:16 7:9
 APPEARANCES            3:6 4:5, 12, 25                               pursuant 1:19           <U>
  2:2                   5:10, 15 6:4, 9, 11    <K>                                            UNITED 1:1
 appeared 4:15, 22     DIRECT 1:8, 14          KEYBANK 1:5            <Q>
 appearing 5:1          4:6, 14, 24 5:12, 20   4:3, 8 5:20 6:6        quick 5:8               <V>
 appears 5:22           6:3, 4                                                                VIDEOCONFERE
 applicable 6:12       DISTRICT 1:1, 2         <L>                    <R>                     NCE 2:2
 appropriate 6:9        4:8, 10                LORRAINE 1:15          receive 5:11            Videoconferenced
                       domesticated 4:10


                                            www.trustpoint.one                                   800.FOR.DEPO
                                          www.aldersonreporting.com                               (800.367.3376)
Direct Building                                                                3/1/2021
    Case 2:20-mc-00170-KSH Document 2-7 Filed 04/06/21 Page 11 of 11 PageID: 50 Page 2

  1:13
 vs 1:7

 <W>
 way 7:16
 WHEREOF 7:18
 within-entitled 7:12
 WITNESS 7:18
 WONG 2:5 4:2

 <Y>
 YOEL 1:8
 York 4:9




                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
